Gracin & Marlow, LLP The Chrysler Building 405 Lexington Avenue, 26th Floor New York, New York 10174 September 12, 2013 VIA EDGAR CORRESPONDENCE United States Securities and Exchange Commission treet, NE Mail Stop 4720 Washington, D.C.20549 Attention:Scot Foley Re:DC Brands International, Inc. PRE14C Filed on August 30 Dear Mr. Foley: Thank you for your letter dated September 9, 2013 regarding the DC Brands International, Inc. (“DC Brands”) preliminary information statement filing.As per your request, to avoid any confusion and assist in reader clarity, we have added the following underlined information to the DEF14C filed on September 10, 2013: “For the above reasons, the board believes that the Stock Split is in the best interest of DC Brands and its stockholders.There can be no assurance, however, that the Stock Split will have the desired benefits.The Board has no immediate plans, understandings, agreements or commitments to issue any of the additional but unissued shares of common stock resulting from the stock split for any purpose other than upon conversion of currently outstanding securities, if the security holders should request conversion.” If you have any questions or need additional information, please contact the undersigned at (212) 907-6457. Sincerely, Leslie Marlow
